SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In April 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 23,090,201 0.1469 0.1469 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Direct with the Company Conversion in ADRs 01 355,315 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 13 10,648 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 15 9,582 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 05 162,250 0.21852 35,454.87 Shares Common Direct with the Company Exerc Options 06 49,275 1.83284 90,313.19 Shares Common Direct with the Company Exerc Options 07 30,125 9.35960 281,957.95 Shares Common Direct with the Company Exerc Options 08 1,438,950 0.21852 314,439.35 Shares Common Direct with the Company Exerc Options 08 1,143,150 0.64106 732,827.74 Shares Common Direct with the Company Exerc Options 08 32,822 2.28565 75,019.57 Shares Common Direct with the Company Exerc Options 09 75,100 0.21852 16,410.85 Shares Common Direct with the Company Exerc Options 13 46,800 0.21852 10,226.74 Shares Common Direct with the Company Exerc Options 14 52,650 0.21852 11,505.08 Shares Common Direct with the Company Exerc Options 14 51,900 1.83284 95,124.40 Shares Common Direct with the Company Exerc Options 14 87,175 0.52500 45,766.88 Shares Common Direct with the Company Exerc Options 14 96,575 2.03648 196,673.08 Shares Common Direct with the Company Exerc Options 14 37,725 3.86096 145,654.72 Shares Common Direct with the Company Exerc Options 15 87,825 0.21852 19,191.52 Shares Common Direct with the Company Exerc Options 15 122,715 8.72400 1,070,565.66 Shares Common Direct with the Company Exerc Options 15 75,250 4.05596 305,210.99 Shares Common Direct with the Company Exerc Options 18 30,125 9.35960 281,957.95 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 14 29,840 18.74 559,201.60 Shares Common Direct with the Company Plan of Shares Acquisition 15 72,449 18.99 1,375,806.51 Shares Common Direct with the Company Plan of Shares Acquisition 18 14,872 18.96 281,973.12 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 19,211,405 0.1222 0.1222 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In April 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price USD Volume (USD) ADR (*) Common Direct with the Company Conversion in ADRs 01 355,315 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 13 10,648 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 15 9,582 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 01 198,285 5.24 1,039,017.80 ADR (*) Common Direct with the Company Plan of Shares Acquisition 13 29,252 5.24 153,279.84 ADR (*) Common Direct with the Company Plan of Shares Acquisition 15 24,568 5.34 131,190.64 Total Buy ADR (*) Common Direct with the Company Exerc Options 01 293,250 1.3576368 398,126.99 ADR (*) Common Direct with the Company Exerc Options 01 260,350 2.4616509 640,890.81 ADR (*) Common Direct with the Company Exerc Options 13 39,900 3.8416000 153,279.84 ADR (*) Common Direct with the Company Exerc Options 15 34,150 3.8416000 131,190.64 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 10, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
